DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al., US 2018/0067373 A1.
Regarding claim 1, Kimura et al. disclose a vehicular display 7910-7912 (fig. 1A-1B, 34A-34B) comprising:
. an electronic paper 750(i, j)R that displays a video (fig. 1B), wherein the electronic paper is provided with a plurality of hole portions 550(i. j)R to have at least a light transmission region 753 through which a light is transmitted in the electronic paper (see fig 1A)
. wherein, in a state where the electronic paper 750(i, j)R is viewed in a thickness direction, a hole occupancy as a ratio of an area of the plurality of hole portions 550(i, j)R to a whole area of the light transmission region falls within a range of 40% or more and 80% or less (e.g., 50%, see fig 1A)
Kimura et al., however, do not explicitly disclose a maximum length that connects two points on a peripheral edge of each of the hole portions falls within a range of 0.5 mm or more and 8.0 mm or less.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a maximum length that connects two points on a peripheral edge of each of the Kimura et al. hole portions 550(i, j)R falls within a range of 0.5 mm or more and 8.0 mm or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art to obtain a high light transmittance therethrough.
Re claim 2, Kimura et al. further comprising a transparent member (e.g., microcapsule) disposed in the hole portion 550(i, j)R (see fig 1B).
Re claim 3, wherein, in a state of being viewed in the thickness direction, a clearance (area between microcapsule and spacer 403) is formed between a wall surface that forms the hole portion and the transparent member (see fig. 1B).
Re claim 4, wherein the electronic paper has an adjacent region 550(i, j) adjacent to the light transmission region 753, the hole portion 550(i, j)R is further formed in the adjacent region 550(i, j), and, as distancing away from the light transmission region, an occupancy of the hole portion in the adjacent region decreases (see fig. 1A).
Re claim 5, wherein, when a distance from a floor in a vehicle interior (e.g., 770) to a ceiling in the vehicle interior (710) is H, the light transmission region 753 at least includes a range at least from a height of 1/3 x H to a height of 2/3 x H with respect to the floor 770 (see fig. 1A).
Re claim 6, wherein the light transmission region 753 has a display region that corresponds to a shape of a character or a graphic, and a hole occupancy of the display region differs from a hole occupancy of the light transmission region other than the display region (see figs. 1B, 2B).
Re claim 7, the display can be on the outer panel (see fig. 34D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871